Citation Nr: 1047594	
Decision Date: 12/22/10    Archive Date: 12/30/10

DOCKET NO.  08-01 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel




INTRODUCTION

The appellant is the surviving spouse of a Veteran who served on 
active duty from September 1966 to September 1970.  The Veteran 
died in December 2006.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a May 2007 rating 
decision by the Cleveland, Ohio, Department of Veterans Affairs 
(VA) Regional Office (RO).  In October 2009, a Travel Board 
hearing was held before the undersigned; a transcript of the 
hearing is associated with the claims file.  In January 2010, the 
Board sought an advisory medical opinion from the Veterans Health 
Administration (VHA).


FINDINGS OF FACT

1.  The Veteran served in Vietnam during the Vietnam era, and is 
presumed to have been exposed to Agent Orange.

2.  The Veteran died in December 2006; the cause of death listed 
on his death certificate was metastatic malignant melanoma.

3.  The Veteran had not established service-connection for any 
disability.

4.  The Veteran's death-causing cancer was not manifested in 
service or in the first year following his discharge from active 
duty, and is not shown to have been related to his service, to 
include as due to Agent Orange exposure therein; it is not shown 
that a service connected disability caused or contributed to 
cause his death.





CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant and his or her representative of any 
information, and any medical or lay evidence, not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements 
apply to all five elements of a service connection claim: 1) 
Veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), 
aff'd Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a claim.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The 
appellant bears the burden of showing harm when not notified 
whether the necessary information or evidence is expected to be 
obtained by VA or provided by the appellant.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United States 
Court of Appeals for Veterans Claims (Court) held that proper 
VCAA notice for dependency and indemnity compensation (DIC) 
claims must also include: (1) a statement of the conditions, if 
any, for which a Veteran was service-connected at the time of his 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected claim; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on a 
condition not yet service-connected.  

Here, the foregoing notice requirements were satisfied by a pre-
adjudicatory March 2007 letter, which informed the appellant of 
the evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected, as service 
connection was not established for any disability during the 
Veteran's lifetime.  While she was not advised of the criteria 
governing effective dates of awards, she is not prejudiced by 
such defect as effective date criteria have no significance 
unless a claim is allowed.  It is not alleged that notice in this 
case was less than adequate.  

The Veteran's service treatment records (STRs) are associated 
with his claims file, and pertinent postservice treatment records 
have been secured.  The appellant has provided statements from 
the Veteran's treating oncologist.  A VA medical opinion was 
secured in October 2007.  As was noted above, the Board also 
secured a VHA medical advisory opinion in this matter.  As will 
be discussed in greater detail below, the VHA opinion is adequate 
for rating purposes; it reflects familiarity with the entire 
record and includes a detailed explanation of rationale.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an 
examination that is adequate for rating purposes).  The appellant 
was advised of the opinions, and had opportunity to respond.  The 
appellant has not identified any pertinent evidence that remains 
outstanding.  VA's duty to assist is met.  Accordingly, the Board 
will address the merits of the claim.

B. Legal Criteria

To establish service connection for the cause of the Veteran's 
death, the evidence must show that a disability incurred in or 
aggravated by active service was the principal or contributory 
cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  In 
order to constitute the principal cause of death, the service-
connected disability must be one of the immediate or underlying 
causes of death, or be etiologically related to the cause of 
death.  38 C.F.R. § 3.312(b).  It is not sufficient to show that 
a service-connected disability casually shared in producing 
death; rather, it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c)(1).

Service connection is warranted for disability resulting from 
disease or injury that was incurred or aggravated in service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection also 
may be granted for any disease initially diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Malignant tumors may be service connected on a presumptive basis 
as chronic disease if such become manifest to a compensable 
degree in the first year following a veteran's discharge from 
active duty.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, shall 
be presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain diseases, including lung 
cancer, shall be service connected if the requirements of 38 
U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions of 38 
U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 
C.F.R. § 3.309(e).

The National Academy of Sciences (NAS) found no relationship 
between herbicide agent exposure and 25 other diseases, including 
skin cancer.  See 64 Fed. Reg. 59232-59243 (1999).

The United States Court of Appeals for the Federal Circuit has 
determined that a claimant who suffers from a disability that is 
not listed among those for which presumptive service is afforded 
based on exposure to Agent Orange is not precluded from 
establishing service connection for such disability as due to 
Agent Orange exposure with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

C. Factual Background and Analysis

Initially, the Board notes that it has reviewed all of the 
evidence in the claims file, with an emphasis on the evidence 
relevant to this appeal.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is no 
need to discuss, in detail, every piece of evidence of record.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA 
must review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the relevant 
evidence as appropriate and the Board's analysis will focus 
specifically on what the evidence shows, or fails to show, as to 
the claim.

The Veteran served on active duty from September 1966 to 
September 1970 which included service in the Republic of Vietnam 
from October 1968 to October 1969.  He died in December 2006.  
His death certificate shows that the immediate cause of death was 
metastatic malignant melanoma.  The death certificate shows that 
there was no autopsy.

The appellant alleges that the cancer which caused the Veteran's 
death was due to his exposure to Agent Orange during service in 
the Republic of Vietnam.  Specifically, she contends that the 
primary site of the cancer was in the lungs and she is therefore 
entitled to service connection for the cause of the Veteran's 
death on a presumptive basis or, if not, she is nonetheless 
entitled to service connection for the cause of death because the 
Veteran's cancer was directly caused by his exposure to 
herbicides while serving in the Republic of Vietnam.  

Following complaints of lightheadedness and left hand weakness 
and headache, an October 2006 brain CT showed multiple lesions 
most likely related to metastatic disease.  The Veteran had a 
prior known history of a lung mass in the right lower lobe since 
March 2006.  An October 2006 chest CT revealed multiple pulmonary 
metastases.  

An October 2006 statement by S.G. Roshon, M.D., the Veteran's 
Board-certified oncologist, states that the Veteran "has had two 
skin lesions removed that do not sound like they were malignant 
and I cannot find any histology."  A history of a hyperplastic 
rectal polyp was also noted.  The Veteran had not smoked for 25 
years and was retired from the fire department.  Dr. Roshon 
stated that it appeared that the Veteran had "a metastatic 
malignancy involving brain, lung, and adrenal gland."  He 
indicated that "[p]rimary sites could include melanoma, germ 
cell, I suppose gastrointestinal given the previous hyperplastic 
polyp, and so on."  An October 2006 PET scan noted "[c]lincal 
concern is for a primary lung carcinoma."

A November 2006 statement from Dr. Roshon reported that the 
Veteran had "metastatic malignant melanomas to the brain and 
lungs."  A November 2006 limited right thoracotomy with wedge 
resection of the right lower lobe mass revealed a malignant 
melanoma.  A November 2006 consultation for pulmonary 
postoperative critical care management noted that a PET scan 
revealed significant uptake in the head and pulmonary lesions 
without significant uptake in the esophageal region or the 
mediastinal lymph node.

A November 2006 presurgical report noted a history significant 
for skin tumors of the upper back, one removed from the right 
shoulder ten years ago and one removed from the left shoulder two 
years ago, which were apparently benign.  A December 2006 
pathology report of a brain tumor resection showed metastatic 
melanoma.  

A July 2007 statement by Dr. Roshon notes that the Veteran had 
"considerable exposure to Agent Orange" during the Vietnam War.  
He reports that the Veteran's cancer "was histologically shown 
to be melanoma and presented without a primary skin lesion."  
Dr. Roshon opines:
      
[i]t is currently thought that his melanoma 
may well have arisen in his lungs and been 
directly attributable to inhalation of 
toxic materials.  As you are aware, there 
also is increasing evidence that melanoma 
and Agent Orange may well be associated.  
Thus, given his unusual cancer with a 
melanoma which appears to have had a 
pulmonary or GI primary and with his 
considerable Agent Orange exposure and 
evidence of dioxin toxicity, it seems to be 
highly [sic] that he was affected by Agent 
Orange.
      
An October 2007 VA medical opinion by an endocrinologist found 
Dr. Rashon's assessment that the Veteran's cancer may have had a 
pulmonary primary was "speculative".  The endocrinologist noted 
that "[v]ery rarely, melanomas have arisen in the mucosal 
tissues . . . ."  The VA physician also noted that Dr. Rashon 
did not provide any references in the medical literature to 
support his supposition of a link between melanoma and Agent 
Orange.  The VA opinion concluded that it was "not at least as 
likely as not that the veteran's malignant melanoma was caused by 
his exposure to Agent Orange in Vietnam." 

A December 2007 written statement from Dr. Roshon notes that the 
Veteran was "diagnosed with malignant melanoma which was widely 
metastatic."  He added that:
      
[i]n [the Veteran's case], the malignant 
melanoma primary site could very well be in 
the lung with metastasis to the sites 
previously aforementioned therefore 
fulfilling the criteria of a respiratory 
cancer.  It is well known that malignant 
melanoma can arise from the lung.  It can 
widely metastasize from this site.  In this 
given situation, there is no cutaneous 
primary for his melanoma and a primary of 
the lung is a reasonable presumptive 
diagnosis.

Dr. Roshon concluded that "in this case the benefit of the doubt 
clearly indicates that this patient's melanoma may well have 
arisen from the lung, may clearly be related to Agent Orange 
exposure . . . ." 

An October 2009 statement from Dr. Roshon notes that he treated 
the Veteran for metastatic malignant melanoma and that "[i]t is 
suspected that the primary was within the lungs.  Therefore, it 
is at least as likely as not that the cancer's primary was in the 
lungs." 

The January 2010 VHA opinion was prepared by M.K. Kaplon, M.D., a 
VA physician specializing in hematology and oncology.  Dr. Kaplon 
reviewed the evidence of record and attached to his opinion 17 
medical articles to support his conclusions.  Dr. Kaplon 
explained that he believed it to be "unlikely" that the 
Veteran's melanoma started in his lung because "primary 
pulmonary melanoma is a very rare tumor and is reported to be 
endobronchial (in an airway)."  He provided 6 articles to 
support this statement.  He noted that the Veteran's presentation 
was of multiple, more or less equal in size, pulmonary nodules.  
Dr. Kaplon explained that the Veteran's presentation was "much 
more consistent with metastatic melanoma with hematogenous spread 
to the lungs."  

Dr. Roshon rationalized his finding of primary lung cancer 
because there was "no cutaneous primary."  Dr. Kaplon addressed 
this rationale by noting that cutaneous melanomas have been 
reported to spontaneously regress, or disappear.  He supported 
this finding with 4 medical articles, one of which noted that 
"primary melanomas that have completely regressed [disappeared] 
are easily overlooked."  He also noted that there is a "whole 
body of literature referring to melanomas of unknown primary," 
and he provided a medical article as support.

Based on the factual evidence and the medical literature, Dr. 
Kaplon found that it was "less likely than not that the primary 
site of the Veteran's death-causing metastatic melanoma was the 
lung."  

With respect to a relationship between Agent Orange and increased 
risk of melanoma, Dr. Kaplon referred to one medical article 
which supported that contention but found 5 other medical 
references which did not confirm this statement.  Based on the 
factual evidence and the medical literature, Dr. Kaplon found 
that it was "less likely than not that the [Veteran's] melanoma 
was caused or aggravated by his military service, including in 
the Republic of Vietnam, and his presumed exposure to herbicide 
agents therein."  

The record shows that the Veteran served in Vietnam during the 
Vietnam era, and he is presumed to have been exposed to Agent 
Orange therein.  It is also not in dispute that he had malignant 
tumors in his lungs at the time of his death and that his cancer 
was histologically confirmed as melanoma.  

The STRs do not show a diagnosis of cancer.  The postservice 
medical evidence does not show a diagnosis of cancer until 2006, 
over 35 years after separation from service.  Such a lengthy time 
interval between service and the earliest postservice clinical 
documentation of the disability is of itself a factor for 
consideration against a finding that the Veteran's metastatic 
cancer was related to his service.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  The appellant does not allege that 
the Veteran's cancer was manifested in service or within one year 
of service.  As the preponderance of the evidence is against a 
finding that cancer was manifest in service or within one year of 
service, service connection for such disease on the basis that it 
became manifest in service or that it was a chronic disease 
presumptively manifest in service under 38 U.S.C.A. § 1112 is not 
warranted.  

The appellant's theory of entitlement to the benefit sought is 
that the primary site of the Veteran's death-causing cancer was 
in his lung and that the cause of death should be service 
connected on a direct or presumptive basis for a respiratory 
cancer due to exposure to herbicides in Vietnam.  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).

The appellant has provided statements from Dr. Roshon, the 
Veteran's oncologist, to support her contentions.  However, Dr. 
Roshon's statements with respect to whether lung cancer was the 
primary cancer (for purposes of service connection on a 
presumptive basis) and with respect to whether his cancer was 
caused by Agent Orange exposure (for purposes of service 
connection on a direct or presumptive basis) in this case cannot 
support a grant of service connection.  This is so because Dr. 
Roshon's medical statements are inconsistent, they suggest 
multiple primary sites, and they are phrased in speculative 
language.  His statements are inconsistent in that at times he 
suggests that lung cancer was the primary cancer (December 2007) 
and at times he appears to indicate that the Veteran's cancer had 
metastasized to the lungs, not that the lungs were the primary 
site (November 2006).

Dr. Roshon's statements are speculative because he has indicated 
several times that there are several possibilities for the 
origins of the cancer: "[p]rimary sites could include melanoma, 
germ cell, I suppose gastrointestinal given the previous 
hyperplastic polyp, and so on" (October 2006); "unusual cancer 
with a melanoma which appears to have had a pulmonary or GI 
primary" (July 2007).  

Finally, Dr. Roshon's statements with respect to primary lung 
melanoma are phrased in speculative language:  "his melanoma may 
well have arisen in his lungs" (July 2007); "the malignant 
melanoma primary site could very well be in the lung (December 
2007); a primary of the lung is a reasonable presumptive 
diagnosis;" and "[i]t is suspected that the primary was within 
the lungs.  Therefore, it is at least as likely as not that the 
cancer's primary was in the lungs."  

The Court has held that the use of equivocal language such as 
"may have" makes a statement by an examiner speculative in 
nature.  See Bostain v. West, 11 Vet. App. 124, 127-28, quoting 
Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion 
expressed in terms of "may" also implies "may or may not" and 
is too speculative to establish medical nexus); see also Warren 
v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in 
terms such as "could have been" is not probative); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not" 
language by a physician is too speculative).  It is well 
established that medical opinions that are speculative, general, 
or inconclusive in nature do not provide a sufficient basis upon 
which to support a claim.  McLendon v. Nicholson, 20 Vet. App. 
79, 85 (2006)

The probative value of a physician's statement is dependent, in 
part, upon the extent to which it reflects "clinical data or 
other rationale to support [the] opinion."  Bloom v. West, 12 
Vet. App. 185, 187 (1999); see also Black v. Brown, 5 Vet. App. 
177, 180 (1995).  

The Board finds that the VA opinions are more probative, and 
persuasive, because the 2010 VHA physician provided specific 
support for his conclusions in the medical literature, and the VA 
physicians clearly provided the rationale for their decisions.  
Also, the VHA physician clearly explained why one of Dr. Roshon's 
rationales (that the Veteran did not have cutaneous primary 
melanoma therefore he must have primary lung melanoma) was not 
supported by the medical evidence (primary lung melanoma is very 
rare and cutaneous primary melanoma can be difficult to detect 
because they regress, or disappear).  It addition, the VHA 
opinion was consistent and was not phrased in speculative 
language.

The appellant has related the Veteran's metastatic melanoma to 
herbicide exposure and has stated that the Veteran's primary 
cancer was in the lung.  These accounts are not credible as they 
are self-serving.  See Pond v. West, 12 Vet. App. 341 (1999) 
(although Board must take into consideration the appellant's 
statements, it may consider whether self-interest may be a factor 
in making such statements).  See Swann v. Brown, 5 Vet. App. 229, 
233 (1993) (Board is not bound to accept uncorroborated account 
of veteran's medical history but must assess the credibility and 
weight of the evidence provided by the appellant before rejecting 
it).  This is particularly true when the preponderance of the 
medical evidence of record, namely the VHA opinion by a physician 
who has reviewed the relevant treatise evidence, concludes that 
the Veteran's cancer was not primary to the lung and was 
unrelated to service, including Agent Orange exposure.

Based on the medical evidence of record, the Board must conclude 
that the preponderance of the evidence is against a finding that 
the Veteran died of primary lung cancer or that the Veteran's 
cancer was related to exposure to Agent Orange.  Thus, 
presumptive service connection for the cause of the veteran's 
death (as due to a respiratory cancer associated with Agent 
Orange exposure) is not warranted.  Furthermore, malignant 
melanoma is not enumerated among the diseases the Secretary has 
determined are related to herbicide (Agent Orange) exposure.  
Consequently, the presumptive provisions of 38 U.S.C.A. § 1116 do 
not apply.

Likewise, based on the medical evidence of record and for the 
reasons explained above, the Board must conclude that the 
preponderance of the evidence is against a finding that the 
Veteran died of metastatic malignant melanoma related to service 
(including to Agent Orange exposure therein).  See Combee, 34 
F.3d at 1042. 

In light of the foregoing, the Board finds that the preponderance 
of the evidence is against the appellant's claim.  Hence, the 
benefit of the doubt doctrine does not apply; the claim must be 
denied.


ORDER

Service connection for the cause of the Veteran's death is 
denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


